 Case 1:19-cv-00628-JTN-SJB ECF No. 64 filed 06/02/20 PageID.257 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


BRANDON CAIN #490544,

               Plaintiff,                                    Hon. Janet T. Neff

v.                                                           Case No. 1:19-cv-628

CARMEN PALMER, et al.,

            Defendants.
____________________________________/

                            REPORT AND RECOMMENDATION

       The Court has before it Plaintiff’s Motions for Summary Judgment (ECF Nos. 29 and 33)

and Plaintiff’s Motion to Grant ECF No. 29 as Unopposed (ECF No. 49). Pursuant to 28 U.S.C.

§ 636(b)(1)(B), the undersigned recommends that all of the motions be DENIED.

                                           Background

       Plaintiff, a state prisoner incarcerated with the Michigan Department of Corrections

(MDOC), filed a complaint pursuant to 42 U.S.C. § 1983 against Defendants alleging that they

retaliated against him in violation of his First Amendment rights while he was incarcerated at the

Michigan Reformatory (RMI). In particular, Plaintiff alleges that he was a Block Representative

on the Warden’s Forum at RMI and that he complained both during a Warden’s Forum session

and by filing a grievance about Defendants’ constant closure of the prison law library due to gang

violence. (ECF No. 14 at PageID.85.) Plaintiff alleges that, after a September Warden’s Forum

session, ARUS Smith told him that Defendants had stated that because of Plaintiff’s complaints

about the law library, they were going to put Plaintiff on a bus. (Id. at PageID.86.) Plaintiff

alleges that a couple of days later, Plaintiff was put on a bus and transferred to another facility.
 Case 1:19-cv-00628-JTN-SJB ECF No. 64 filed 06/02/20 PageID.258 Page 2 of 4



(Id.) Plaintiff alleges that the transfer caused him to lose his high-paying job at RMI, which he

needed to purchase materials/services for his two pending cases, and resulted in his personal

property, medication, and legal materials being withheld for more than two weeks.

       Plaintiff moves for summary judgment as to liability on his claim. In support of his

motion, he has submitted a declaration pursuant to 28 U.S.C. § 1746. (ECF No. 29-1.)

                                        Motion Standard

       Summary judgment is appropriate if there is no genuine issue as to any material fact and

the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). Material facts

are facts that are defined by substantive law and are necessary to apply the law. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is genuine if a reasonable jury could

return judgment for the non-moving party. Id.

       The court must draw all inferences in a light most favorable to the non-moving party but

may grant summary judgment when “the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party.” Agristor Fin. Corp. v. Van Sickle, 967 F.2d 233, 236 (6th

Cir. 1992) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).

       While a moving party without the burden of proof need only show that the opponent cannot

sustain his burden at trial, a moving party with the burden of proof faces a “substantially higher

hurdle.” Arnett v. Myers, 281 F.3d 552, 561 (6th Cir. 2002). Where the moving party has the

burden, “his showing must be sufficient for the court to hold that no reasonable trier of fact could

find other than for the moving party.” Calderone v. United States, 799 F.2d 254, 259 (6th Cir.

1986). The Sixth Circuit has emphasized that the party with the burden of proof “must show the

record contains evidence satisfying the burden of persuasion and that the evidence is so powerful

that no reasonable jury would be free to disbelieve it.” Arnett, 281 F.3d at 561. Accordingly,


                                                 2
    Case 1:19-cv-00628-JTN-SJB ECF No. 64 filed 06/02/20 PageID.259 Page 3 of 4



summary judgment in favor of the party with the burden of persuasion “is inappropriate when the

evidence is susceptible of different interpretations or inferences by the trier of fact.” Hunt v.

Cromartie, 526 U.S. 541, 553 (1999).

                                           Discussion

        In his motion requesting that the Court grant ECF No. 29 as unopposed, Plaintiff argues

that he is entitled to judgment because Defendants failed to file a timely response to his motion.

This motion lacks merit. Plaintiff filed his motion for summary judgment (ECF No. 29) on

December 20, 2019. Defendant responded on January 17, 2020 (ECF No. 47). Pursuant to

Western District of Michigan Local Civil Rule 7.2(c), a party opposing a motion for summary

judgment has 28 days to respond. Defendants thus had until January 17, 2020, to respond.

Defendants’ response, filed on January 17, 2020, was timely. Moreover, even if Defendants

failed to file a timely response, the Court would nonetheless be obligated to ensure that Plaintiff

had met his summary judgment burden, Delphi Auto. Sys., LLC v. United Plastics, Inc., 418 F.

App’x 374, 381 (6th Cir. 2011) (quoting Carver v. Bunch, 946 F.2d 451, 454–55 (6th Cir. 1991)),

which, as explained below, he has not done.

        Plaintiff argues that he is entitled to summary judgment based on his declaration.

Plaintiff’s motion is premature. 1     Defendants argue that Plaintiff failed to exhaust his

administrative remedies before filing his complaint as required by the Prison Litigation Reform

Act, and a bench trial/evidentiary hearing has been scheduled but not held. In the event the Court

concludes that Plaintiff failed to exhaust his administrative remedies, the Court will dismiss his

complaint without prejudice, even if Plaintiff could prevail on the merits. Moreover, as noted



1
  Plaintiff’s second summary judgment motion (ECF No. 33) is duplicative of his first motion
(ECF No. 29).
                                            3
 Case 1:19-cv-00628-JTN-SJB ECF No. 64 filed 06/02/20 PageID.260 Page 4 of 4



above, because Plaintiff has the burden of proof on his retaliation claim, he must show “that the

evidence is so powerful that no reasonable jury would be free to disbelieve it.” Arnett, 281 F.3d

at 561. Although Plaintiff’s declaration might suffice to defeat a summary judgment motion by

Defendants, it does not constitute evidence that no reasonable jury would be free to disbelieve.

Moreover, the question of causation in a retaliation claim is usually a question to be resolved by

the jury. Maben v. Thelen, 887 F.3d 252, 267 (6th Cir. 2018).

       Accordingly, Plaintiff has not met his burden on summary judgment.

                                          Conclusion

       For the reasons set forth above, I recommend that the Court deny Plaintiff’s Motions for

Summary Judgment (ECF Nos. 29 and 33) and his Motion to Grant ECF No. 29 as Unopposed

(ECF No. 49).

                                            NOTICE

       OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Court

within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure to file

objections within the specified time waives the right to appeal the District Court’s order. See

Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


Dated: June 2, 2020                                          /s/ Sally J. Berens
                                                            SALLY J. BERENS
                                                            U.S. Magistrate Judge




                                                4
